Citation Nr: 0946665	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The Veteran may be awarded a TDIU upon a showing that she is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from her service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to her age or the 
impairment caused by any non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify for a total 
rating for compensation purposes, the evidence must show 
(1) a single disability rated as 100 percent disabling; or 
(2) that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of her service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disability fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the Veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the Veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability. Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).



History and Analysis

Service connection is in effect for status post right knee 
replacement, rated 30 percent disabling; degenerative joint 
disease right hip, rated 30 percent disabling; major 
depressive disorder, rated 30 percent disabling; degenerative 
joint disease left hip, 10 percent disabling; and 
degenerative joint disease left knee, rated 10 percent 
disabling.  The Veteran's combined disability rating is 80 
percent.  In this case, the evidence shows that the Veteran 
is not working and meets the schedular criteria for a 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the Veteran's service-connected disability.  
See 38 C.F.R. § 4.16(b) (2009).  

A March 2005 VA examiner noted that the Veteran was a retired 
investment broker.  The Veteran reported aggravating 
conditions of his right knee to be getting up and down, 
sitting for long periods of time, damp weather and stairs.  
The Veteran had a cane which he was using because he was 
freshly postoperative for his hip.   

VA treatment records from May 2005 to April 2006 show the 
Veteran was being treated for a number of conditions, 
including non-service connected hemorrhoids, coronary artery 
disease, hypertension and hyperlipidemia.  He was also being 
treated fro depression and osteoarthritis.  

A January 2006 letter from a private physician states that he 
was following the Veteran for arthritis in his right hip and 
right knee.  The physician indicated that the Veteran had 
done reasonably well from the surgery of both, but the 
combination of hip and knee replacement had left the Veteran 
with some significant weakness in the right leg that he did 
no think would improve over the foreseeable future.  The 
physician opined that he found the Veteran totally disabled 
from his hip and knee prosthesis on a permanent basis.  

On the Veteran's April 2006 VA Form 21-8940, the Veteran 
reported he last worked full-time in 2005 and had 4 years of 
college education.  

A March 2006 VA joints examiner noted that the Veteran was a 
retired stockbroker who retired in 2001.  The examiner 
indicated the Veteran was able to do his activities of daily 
living with some discomfort and was able to drive short 
distances.  It had no affect on his employment as the Veteran 
was retired.  The examiner also noted that the Veteran was 
unable to do highly physical recreational activities but was 
able to do sedentary activities.  

A May 2006 VA joints examiner noted that the Veteran reported 
constant left hip pain that radiates to his left knee.  He 
was using no medication for pain, but used a cane.  He was 
able to do his activities of daily living and was able to 
drive for about one hour without symptoms.  The Veteran 
reported he was not able to do active or physical 
recreational activities, such as sports, but was able to do 
sedentary recreational activities.  The Veteran also reported 
he had been retired since 2001 and reported no flare-ups but 
suffered from persistent chronic symptoms.  The examiner 
diagnosed the Veteran with right knee total knee 
arthroplasty, left knee minimal chondrocalcinosis, left hip 
early degenerative joint disease.  The symptoms and 
examination seemed similar to the examiner's report of March 
2006.  The examiner opined that none of the Veteran's above 
conditions would preclude sedentary employment.  

VA treatment records from August 2006 to November 2007 show 
the Veteran was being treated for a number of conditions, 
including non-service connected hemorrhoids, coronary artery 
disease, hypertension, hyperlipidemia, hyperglycemia and a 
rash.  He was also being treated for depression and 
osteoarthritis.  

In January 2007, the Veteran contended that he was employed 
part-time from October 2003 to March 2005 transporting rental 
automobiles.  He indicated that he resigned due to the 
extreme pain he suffered in his hips and back.  The Veteran 
also explained that he was unable to sit, stand or walk for 
an appreciable length of time without excruciating pain.  In 
addition, full strength had not returned to his right leg, 
requiring use of a cane.  

A February 2008 VA examiner evaluating the Veteran's 
depression noted that Veteran obtained a Bachelor's degree in 
European History and subsequently did some course work 
towards a Master's Degree in Far Eastern History, although he 
did not complete the degree.  The examiner noted that the 
Veteran was retired, having last worked at the age of sixty-
five in 2001, at a job as a cashier at Smith-Barney.  The 
Veteran described a long and steady work history and career, 
primarily working in securities, including being a registered 
stock broker from 1968 to 2000.  The examiner found the 
Veteran to be alert and oriented, and free from any gross 
signs of cognitive impairment.  The Veteran's thought form 
was lucid and coherent, and not tangential.  The Veteran 
suffered from some feelings of worthlessness but was not 
obsessional or delusional.  His affect was full in range, not 
labile and content appropriate.  Insight and judgment were 
good.  The Veteran reported activity limitations secondary to 
his service-connected orthopedic problems.  The examiner 
diagnosed the Veteran with major depressive disorder, 
recurrent, moderate and assessed the Veteran to have a Global 
Assessment of Functioning (GAF) of 60.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

After carefully reviewing the evidence of record, the Board 
concludes that the Veteran's service-connected disabilities, 
when considered in association with his educational 
attainment and occupational background, do not render him 
unable to secure or follow a substantially gainful 
occupation.  

Even if the Veteran is unable to engage in prolonged physical 
activity due to his service-connected disabilities, there is 
no evidence showing he is unable to sustain gainful 
employment in a sedentary job.  The Veteran worked for years 
in office settings in the securities industry and has a four 
year degree, as well as having completed some post-bachelor's 
graduate work.  The VA examiners throughout the appeals 
period specifically commented on the Veteran's limitations 
regarding physical activity, but they also noted that the 
Veteran was able to engage in sedentary activities.  In fact, 
a May 2006 examiner specifically opined that none of the 
Veteran's service-connected conditions would preclude 
sedentary employment.  The Veteran's February 2008 VA 
depression examination contained no indication that the 
Veteran was unemployable due to his depression and the GAF 
score of 60 typically indicates moderate symptoms, including 
moderate difficulty in occupational functioning.  

While the Veteran contends that his service-connected 
disabilities have made him unemployable, the Board notes the 
Veteran also suffers from a variety of non-service-connected 
ailments, including non-service-connected hemorrhoids, 
coronary artery disease, hypertension, hyperlipidemia, 
hyperglycemia and a rash.  In addition, the Veteran reported 
time and time again that he was retired, which appeared to 
occur at what is a typical retirement age of sixty-five.  

The Board is not refuting the Veteran's noted physical 
limitations as reflected in various medical evidence of 
record or his own contentions that his service-connected 
disabilities affect his ability engage in active or physical 
activities for any extended period of time.  The Board also 
acknowledges the Veteran's contentions sitting, standing or 
walking for any appreciable length of time is painful.  The 
simple fact that a claimant is currently unemployed or has 
difficulty obtaining employment is not enough, however.  A 
high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the 
ultimate question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether she can find employment.  See Van 
Hoose, supra. 

Consequently, the Board finds the record does not demonstrate 
that the Veteran's service-connected disabilities alone are 
of such severity as to solely preclude his participation in 
all forms of substantially gainful employment (physical and 
sedentary) and so this case does not warrant a total rating 
based upon individual unemployability.

Accordingly, TDIU is not warranted under 38 C.F.R. § 4.16.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for total disability based 
upon individual unemployability by a letter in May 2006, 
before the adverse rating decision that is the subject of 
this appeal.  This May 2006 letter provided the Veteran with 
the specific notice required by Dingess, supra.  The Board 
concludes that VA has met its duty to notify the Veteran 
concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  A private treatment opinion is contained in 
the claims file.  The Veteran was given VA examinations, in 
connection with the claim.  Statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


